EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business ADVANCED SYSTEMS PORTABLE RESTROOMS, INC. Oregon Advanced Mobile Storage Advanced Systems Portable Restrooms McDonald Portable Toilets AMADOR SERVICES, LLC California AMERICAN DISPOSAL COMPANY, INC. Washington AMERICAN SANITARY SERVICE, INC. Oregon AMERICAN WEST LEASING, INC. Oregon BITUMINOUS RESOURCES, INC. Kentucky BROADACRE LANDFILL, INC. Colorado Pueblo Landfill and Recycling Center BUTLER COUNTY LANDFILL, INC. Nebraska CAMINO REAL ENVIRONMENTAL CENTER, INC. New Mexico COLD CANYON LANDFILL, INC. California ColdCanyon Processing Facility ColdCanyon Recycling COLUMBIA RESOURCE CO., LP Washington COMMUNITY REFUSE DISPOSAL, INC. Nebraska CONTRACTORS WASTE SERVICES, INC. Kentucky CORRAL DE PIEDRA LAND COMPANY California COUNTY RECYCLING, INC. Washington County Recycling CURRY TRANSFER AND RECYCLING, INC. Oregon City Transfer & Recycling CountyTransfer & Recycling Country Transfer & Recycling Extra Mile Disposal & Hauling Harrell's Septic Roto-Rooter of CurryCounty Sandy's Disposal Service Westlane Disposal DM DISPOSAL CO., INC. Washington American Portable Storage D.M. Recycling Superior Refuse Removal DENVER REGIONAL LANDFILL, INC. Colorado EL PASO DISPOSAL, LP Texas Caprock Waste Services Company, LLC Waste Wranglers ELKO SANITATION COMPANY Nevada Waste Connections of Nevada EMPIRE DISPOSAL, INC. Washington ENVIRONMENTAL TRUST COMPANY Tennessee EVERGREEN DISPOSAL, INC. Montana FINLEY-BUTTES LIMITED PARTNERSHIP Oregon Finley Buttes Landfill Company FINNEY COUNTY LANDFILL, INC. Delaware FRANK'S SERVICE, INC. Montana G&P DEVELOPMENT, INC. Nebraska GLACIER DISPOSAL, L.L.C. Montana HAROLD LEMAY ENTERPRISES, INCORPORATED Washington AA Better Trash & Junk Clean Up AA Lucky Portable Storage Aberdeen Sanitation Co. All Star Recycling Butler's Cove Refuse Service City Sanitary Co. Eastern Grays Harbor Disposal EGH Disposal Harbor Disposal Co. Harold LeMay Enterprises HE Recycling Joes Refuse Service Lakewood Recycling Service Lakewood Refuse Service LeMay Inc. LeMay Mobile Shredding LeMay Transportation Services Le May Trucking, Inc. Pacific Disposal Pierce CountyRefuse Recycle Services Rural Garbage Service Rural Refuse Service White Pass Garbage HIGH DESERT SOLID WASTE FACILITY, INC. New Mexico HORIZON PROPERTY MANAGEMENT, LLC Colorado ISLAND DISPOSAL, INC. Washington Whidbey Recycling Services J BAR J LAND, INC. Nebraska KELLY'S HAUL AWAY, INC. Montana LAKESHORE DISPOSAL, INC. Idaho LAUREL RIDGE LANDFILL, L.L.C. Delaware LEALCO, INC. Texas ABC Waste Collection LES' COUNTY SANITARY, INC. Oregon MADERA DISPOSAL SYSTEMS, INC. California Allied Disposal Company Bishop Waste Disposal Coastal Rolloff Service Riverdale Disposal Service Sierra Disposal Western Johns EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business MAMMOTH DISPOSAL COMPANY California MANAGEMENT ENVIRONMENTAL NATIONAL, INC. Washington MASON COUNTY GARBAGE CO., INC. Washington MDSI OF LA, INC. California MILLENIUM WASTE INCORPORATED Indiana Quad Cities Landfill MISSION COUNTRY DISPOSAL California TriCity Disposal MORROBAY GARBAGE SERVICE California MURREY’S DISPOSAL COMPANY, INC. Washington Olympic Disposal NEBRASKA ECOLOGY SYSTEMS, INC. Nebraska NOBLES COUNTY LANDFILL, INC. Minnesota NORTHERN PLAINS DISPOSAL INC. Delaware NORTHWEST CONTAINER SERVICES, INC. Oregon OKLAHOMA CITY WASTE DISPOSAL, INC. Oklahoma OKLAHOMA LANDFILL HOLDINGS, INC. Delaware OSAGE LANDFILL, INC. Oklahoma PIERCE COUNTY RECYCLING COMPOSTING & DISPOSAL, LLC Washington LRI PSI ENVIRONMENTAL SERVICES INC. Indiana PSI WASTE PSI ENVIRONMENTAL SYSTEMS, INC. Indiana PSI WASTE PUEBLO SANITATION, INC. Colorado PUYALLUP ENERGY RECOVERY COMPANY, LLC Washington R.A. BROWNRIGG INVESTMENTS, INC. Oregon Cascade Disposal Company Cascade Recycling Co. Kelvic Disposal Co, Kelvic Dropbox Company Sun Country Disposal RAILROAD AVENUE DISPOSAL, LLC Delaware RED CARPET LANDFILL, INC. Oklahoma RH FINANCIAL CORPORATION Washington RURAL WASTE MANAGEMENT, INC. Oklahoma SAN LUIS GARBAGE COMPANY California SCOTT SOLID WASTE DISPOSAL COMPANY Tennessee Reliable Waste Services TWM-Landfill SCOTT WASTE SERVICES, LLC Kentucky SEDALIA LAND COMPANY Colorado SOUTHCOUNTY SANITARY SERVICE, INC. California Nipomo Garbage Company Nipomo Recycling Center SOUTHERN PLAINS DISPOSAL, INC. Delaware SUNRISE SANITATION, LLC Oregon TACOMA RECYCLING COMPANY, INC. Washington TENNESSEE WASTE MOVERS, INC. Delaware Volunteer Landfill THE TRASH COMPANY, LLC Colorado VOORHEES SANITATION, L.L.C. Idaho WASCO COUNTY LANDFILL, INC. Delaware Republic Services of Oregon I WASTE CONNECTIONS MANAGEMENT SERVICES, INC. Delaware WASTE CONNECTIONS OF ALABAMA, INC. Delaware Competitive Waste Systems WASTE CONNECTIONS OF ARIZONA, INC. Delaware WASTE CONNECTIONS OF ARKANSAS, INC. Delaware WASTE CONNECTIONS OF CALIFORNIA, INC. California Amador Disposal Service BearValley Disposal Service Calaveras Sanitation Services EbbettsPass Disposal Service Betts Disposal Service El Dorado Disposal Service GreenTeam GreenTeam of San Jose GreenWaste of Tehama Mother Lode Sani-Hut Sani-Hut Portable Toilets SEI Debris Box Rent-A-Bin SEI Solid Waste Western El Dorado Recovery Systems Westside Sanitation WASTE CONNECTIONS OF COLORADO, INC. Delaware All Trash Service Aspen Waste Aspen Waste Systems Community Recycling Denver Roll-Off Service El Paso Disposal Services Fremont Disposal Horizon Property Management PlatteValley Disposal Pueblo Disposal Pueblo Disposal & Recycling Service SnowyPeaks Trash Company Solid Waste Transfer Services The Trash Company Town & Country Disposal U.S.
